Citation Nr: 1759315	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to a service connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran's surviving spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.  The Board notes that the Veteran had additional service from July 1969 to September 1974 that is considered dishonorable for VA purposes.  Sadly, the Veteran died in May 2014 during the promulgation of his appeal.  His surviving spouse has been substituted for purposes of continuing his appeal.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's surviving spouse (also referred to as the "Appellant") appeared at a December 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in May 2016 and was remanded for further development. 





FINDINGS OF FACT

1. Prior to his death, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 
2. The evidence establishes that, prior to his death, the Veteran's service connected disability (PTSD) did not preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9411). 

2. The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Appellant's appeal for an increase in his rating for PTSD arises from the Veteran's disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in February 2014.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim.  As for the Veteran's claim for a TDIU, a VCAA letter was sent to him in August 2013. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations were scheduled in connection with the current claim.  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in May 2016.  The purpose of this remand was to obtain outstanding treatment records, Social Security Administration records, and obtain a medical opinion as to the severity of the Veteran's PTSD as well as its effect on his employability.  Upon remand, all of the above was completed.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Appellant was afforded a hearing before the undersigned VLJ in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Appellant specific questions concerning the symptoms of and treatment for the Veteran's PTSD and unemployability.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran's surviving spouse was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Appellant or her representative.  Neither the representative nor the Appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

PTSD

The Appellant contends that the Veteran's PTSD warranted an initial rating in excess of 30 percent under diagnostic code 9411.  38 C.F.R. § 4.130. 

Under this diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment,  mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

In February 2012, the Veteran underwent an initial VA PTSD examination.  The examiner stated that the Veteran was currently diagnosed with PTSD, cannabis dependence with physiological dependence, and polysubstance dependence.  The examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner stated that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran reported that after Vietnam he continued to have a good relationship with his wife and family members.  The Veteran reported that he has had a fair relationship with his son due to some relational difficulties.  The Veteran stated that after Vietnam, he continued to have good friends.  The examiner noted that the Veteran was experiencing depressed mood and difficulty in adapting to stressful circumstances, including work or a work like setting as a result of his PTSD. 

Pursuant to the Board's May 2016 remand, a medical opinion as to the severity of the Veteran's PTSD, as well as its effect on the Veteran's employability, particularly since the February 2012 VA examination until the Veteran's death in May 2014, was obtained.  

The December 2016 examiner summarized the Veteran's treatment records as follows.  An August 2005 psychiatry note documented a diagnosis of "chronic PTSD" and self-reported symptoms were described as "inconsistent, e.g. saying he feels great" but then stating that he "feels depressed most of the time."  The December 2016 examiner stated that these inconsistencies make it difficult to determine the severity of the Veteran's mental health symptoms and PTSD.  A November 2005 treatment note described the Veteran's mood as "moderately anxious and depressed."  The Veteran was treated for PTSD with anxiety/anger at the Vet Center in June 2005.  An August 2006 psychology consult diagnosed the Veteran with depressive disorder NOS with symptoms that did not reach the criterion for PTSD. An April 2008 psychiatry note documented improved symptoms with continued breakthrough with anxiety and sleep disturbances.  At this time the Veteran's wife reported that the Veteran would wake up several times at night, scans the outside, and then goes back to sleep.  The Veteran's wife stated that the Veteran's mood is irritable and he frequently curses when he wakes up in the middle of the night.  The Veteran's wife stated that the Veteran is "always jumpy" and "always on guard."  The Veteran reported in August 2008 that he continued having intrusive and disturbing images of Vietnam. 

A September 2008 psychiatry note documented improved PTSD symptoms, with increased sleep duration and no recollection of nightmares.  The Veteran's symptoms were well-managed with medications at this time.   Psychiatry notes from October 2008 to May 2009 document continued PTSD symptoms that were largely stable with medication management.  A June 2009 social work note detailed positive family relationships and continued self-employment.  An October 2009 psychiatry note documented that the Veteran was experiencing a sad mood with improved PTSD symptoms.  However, a decrease in frequency and intensity of nightmares was indicated accompanied with lower daytime anxiety.    A December 2009 psychiatry note documented an improved mood and PTSD symptoms.  Additionally, February and April 2010 treatment records reported a positive mood, with transient anger, and irritability in response to stressors. 

In August 2010, the Veteran reported that he was doing well and did not have any problems or complaints.  The Veteran stated that he stopped taking all of his medications except for one as he felt that he didn't need other medications.  At that time, the Veteran reported that his mood was good and he denied any symptoms of depression, mania, or psychosis.  The Veteran admitted to having one nightmare at night and reported hypervigilance.  The physician noted that the Veteran's PTSD and mood symptoms remained stable through the rest of 2010 with the Veteran's primary complaints related to insomnia. 

A June 2011 psychiatry note indicated improved PTSD symptoms and the Veteran stated that he discontinued his medication and reported no nightmares.  In September 2011, the Veteran reported that he was doing well and felt "normal" besides having difficulty sleeping.  However, in December 2011, the Veteran stated that he "of course" had nightmares, anxiety, and becomes edgy because he has PTSD.  

Additionally, the December 2016 examiner reviewed the February 2012 VA examination.  The December 2016 examiner stated that despite having mental health symptoms, the Veteran maintained a positive lifestyle with minor social and occupational impairment.  The examiner referenced the Veteran's marriage of over 40 years with a good relationship with his wife and family following his Vietnam service.

Following the Veteran's February 2012 VA examination, the Veteran had an additional psychiatry follow up in August 2012 that noted that the Veteran was experiencing recurrent but manageable PTSD symptoms with an intermittent depressed mood.  In October 2012, the Veteran expressed frustration due to pain symptoms but did not endorse hypervigilance.  A telephone conversation in March 2014 stated that after calling the Veteran, as he had not been seen by the clinician in over a year, he stated that he was doing well and had no issues. 

The December 2016 examiner noted the Veteran's surviving spouse's testimony at her December 2015 Board hearing.  The Veteran's spouse testified that the Veteran had normal relationships with his peers and colleagues but that he was a loner and preferred to be by himself.

Ultimately, the December 2016 examiner opined that there is no medical evidence that the Veteran's PTSD increased in severity following his 2012 initial VA examination.  The examiner stated that the Veteran's PTSD symptoms remained stable, with continued symptoms that are described as "recurrent but manageable" with psychotropic medications.  The examiner referenced the Veteran's most recent mental health contact in March 2014, which stated that the Veteran reported that he was doing well and had no issues.

The examiner stated that Veteran's treatment records routinely described the Veteran's symptoms as "recurrent but manageable" with minimal mental health treatment from 2012 to 2014.  The examiner concluded that there were no significant mental health concerns on the Veteran's most recent health records, suggesting that prior to the Veteran's death in 2014, he was coping effectively with his PTSD symptoms and that they were causing minimal psychosocial impairment at that time. 

The Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  The evidence of record supports a rating of 30 percent as the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  A higher rating of 50 percent is not warranted as the evidence of record does not demonstrate that the Veteran had occupational and social impairment with reduced reliability and productivity.  Additionally, the record does not show that the Veteran had panic attacks more than once a week, memory impairment, impaired judgment, and impaired abstract thinking. 

Additionally, the Board acknowledges the Appellant's claim that the Veteran's PTSD effective date should be prior to February 14, 2005.  The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2016). 

The Veteran applied for entitlement to service connection for PTSD on February 14, 2005.  This claim was subsequently granted in July 2012 with an effective date of service connection of February 14, 2005.  As there is no evidence that the Veteran's claim for an acquired psychiatric disability was received prior to February 14, 2005, the correct effective date for service connection remains February 14, 2005.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

TDIU

The Board finds that the Veteran's service connected disability (PTSD) did not preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  The Board notes that prior to his death the Veteran was in receipt of service connection for PTSD evaluated as 30 percent disabling.  Thereby, the Veteran does not meet the schedular requirements for entitlement to a TDIU. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

The Appellant asserts that the Veteran was unemployable as a direct result of his PTSD.  The Board acknowledges that the Veteran's widow raises the argument that the Veteran's coronary artery disease (CAD) affected his employability and should be considered in determining whether the Veteran is entitled to a TDIU.  However, prior to his death, the Veteran was not in receipt of service connection for CAD.  Instead, an August 2014 rating decision granted service connection for the Veteran's cause of death on the basis that his death was connected to a disability caused by his military service (CAD).  Therefore, as only service connected disabilities are considered in determining whether an individual was entitled to a TDIU, any reference to CAD is irrelevant.  Additionally, as discussed above, the Veteran does not currently meet the schedular requirements for a TDIU.  Therefore, even if any CAD condition was considered, the Veteran would still not be entitled to a TDIU on a schedular basis as no rating for CAD was given in the August 2014 rating decision regarding service connection for the Veteran's cause of death.  

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran obtained his GED while in the military.  At his February 2012 VA examination, the Veteran reported that he held various jobs (landscaping, house painting, and other manual labor) following his dishonorable discharge and was, at that time, a painter.  The Veteran reported that he was usually his own boss and worked for realtors and reported never having any work-related problems. 
The December 2016 examiner stated that the Veteran's PTSD diagnosis does not appear to be the primary reason the Veteran struggled to obtain and maintain adequate employment.  The examiner stated that a review of the medical records indicates that the Veteran's difficulty obtaining and maintaining employment was due to the combined factors of low education level, undesirable discharge status, and physical health concerns, not his mental health symptoms.  Therefore, the examiner concluded that the Veteran's PTSD symptoms were unlikely to have significantly impaired the Veteran's ability to engage in his chosen field of physical labor. 

The examiner acknowledged that the Veteran's PTSD symptoms may have affected his ability to effectively communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  However, the examiner stated that there is no clear, documented evidence of any of these impairments, with stable symptoms and minimal psychosocial and occupational impairment from 2012 to 2014.  The examiner explained that these impairments were likely to be mitigated by the Veteran's decision to work in an independent work environment, with minimal interaction with co-workers and/or customers.  The examiner stated that there is no indication that the Veteran had ever been involuntarily terminated form any position, and there is no evidence of formal disciplinary action, suggesting minimal impairment due to anger, irritability, or other personality variables.  However, the examiner did state that low frustration tolerances may have made it more difficult for the Veteran to engage appropriately in some work-related situations.  

The examiner stated that the available evidence suggests minimal work-related impairment that was causally related to the Veteran's PTSD.  The impairments that were present appeared to be mild and transient with no long-term deficits secondary to PTSD symptoms.   

Additionally, the December 2016 examiner acknowledged that although the Veteran received social security disability insurance from SSA prior to his death, his receipt of these benefits was a result of the cumulative effects of several medical conditions including hepatitis-C, PTSD, cannabis dependence, right shoulder pain, right shoulder rotator cuff tears, and status post clavicular fracture.  However, neither non-service connected disabilities, nor advancing age, may be considered for a TDIU.  38 C.F.R. § 4.19.  As there is no indication that the Veteran's PTSD was the sole reason for his unemployability, the Board finds that the receipt of SSA disability insurance is not probative to the determination of whether the Veteran was entitled to a TDIU based solely on his service connected PTSD.  

The Board also notes that the December 2016 examiner stated that the Veteran reported in August 2005 that it is very hard for him to get a job due to his undesirable discharge. 

At the Appellant's December 2015 Board hearing, she testified that the Veteran was self-employed doing odd jobs due to his difficulty interacting with authority and his dislike of regular schedules.  The December 2016 examiner stated that it is likely that the Veteran's limited education played a large role in his limited occupational opportunities. 

As discussed above, the Veteran does not meet the schedular requirements for entitlement to a TDIU.  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities. 38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration. 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director. Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

The Board has considered whether referral to the Director for consideration of a TDIU on an extraschedular basis is warranted.  However, the evidence does not show that the Veteran's PTSD without consideration of other factors, to include non-service connected disabilities and his discharge status, render him unable to obtain and maintain substantially gainful employment. 

Unfortunately, the evidence does not show and the Veteran had not contended that he is unable to work as a laborer or engage in employment due solely to his PTSD. Thus, the Board cannot find that his service connected disability rendered him unable to obtain and maintain substantially gainful employment due solely to his service connected disability.  Consequently, referral of the claim to the Director for consideration of TDIU on an extraschedular basis is not warranted. 

Thereby, entitlement to a TDIU on a schedular and extraschedular basis is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).








ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


